Title: To Benjamin Franklin from Graf von Schönfeld, 20 July 1783
From: Schönfeld, Johann Hilmar Adolf Graf von, baron de
To: Franklin, Benjamin


          
            Monsieur
            a Paris ce 20 Juillet 1783
          
          Ayant ordre de ma Cour de Vous presenter Mr. Thieriot de Leipsic et qui va se rendre à
            Philadelphie en qualité de Commissionaire du Commerce de Saxe, je Vous prie Monsieur, de vouloir bien me faire Savoir si je ne Vous generois point en me rendant chés Vous avec
            lui demain Lundy ou Mercredy dans la matinée.
          Agrées je Vous en prie Monsieur l’assurance des Sentimens respectueux avec les quels
            j’ai l’honneur d’être Monsieur Votre très hûmble et très obeissant Serviteur
          
            DE
              Schönfeld
          
         
          Notation: Schonfeld: 20 Juillet 1783
        